Case: 1:17-cv-00417-MWM Doc #: 60-2 Filed: 02/26/21 Page: 1 of 9 PAGEID #: 2085




                    EXHIBIT 2
 Case: 1:17-cv-00417-MWM Doc #: 60-2 Filed: 02/26/21 Page: 2 of 9 PAGEID #: 2086



                                                                        Page 1

 1                       IN THE UNITED STATES DISTRICT COURT
 2                        FOR THE SOUTHERN DISTRICT OF OHIO
 3                                 WESTERN DIVISION
 4
 5             CASE NUMBER:    1:17-cv-417
 6
 7             VIVIAN FARRIS,
 8                        Plaintiff,
 9             vs.
10             U.S. FINANCIAL LIFE
11             INSURANCE COMPANY,
12                        Defendants.
13
14
15
16
17
18
19
20
21
22                        TELECONFERENCE VIDEO DEPOSITION
23                                            OF
24                                TIMOTHY C. PFEIFER
25                                 December 11, 2020

                                  Veritext Legal Solutions
     877-373-3660                                                          800.808.4958
Case: 1:17-cv-00417-MWM Doc #: 60-2 Filed: 02/26/21 Page: 3 of 9 PAGEID #: 2087


                                                                    Page 2                                                          Page 4
   1     REPORTED BY:                                                         1             APPEARANCES
   2            Jan A. Mann, CSR                                              2
   3          Veritext Legal Solutions                                        3   APPEARING ON BEHALF OF THE PLAINTIFF
   4          260 North Joachim Street                                        4   (via teleconference):
   5           Mobile, Alabama 36603                                          5     BEASLEY ALLEN LAW FIRM
   6                                                                          6     Mr. Paul Evans
   7                                                                          7     Ms. Rachel N. Boyd
   8                                                                          8     Mr. Dee Miles
   9                                                                          9     218 Commerce Street
  10                                                                         10     Montgomery, Alabama 36104
  11                                                                         11
  12                                                                         12   APPEARING ON BEHALF OF THE DEFENDANT
  13                                                                         13   (via teleconference):
  14                                                                         14     MCDOWELL HETHERINGTON, LLP
  15                                                                         15     Mr. David McDowell
  16                                                                         16     Mr. Will Thomas
  17                                                                         17     1001 Fannin Street
  18                                                                         18     Houston, Texas 77002
  19                                                                         19
  20                                                                         20
  21                                                                         21   ALSO PRESENT (via teleconference):
  22                                                                         22    Renato Velarde, Videographer
  23                                                                         23    Hector Geribon
  24                                                                         24
  25                                                                         25
                                                                    Page 3                                                          Page 5
   1            STIPULATIONS                                                  1              INDEX
   2                                                                          2
   3         IT IS STIPULATED AND AGREED by and between the                   3   EXAMINATION BY:                         PAGE
   4   parties through their respective counsel, that the                     4   Mr. Evans                        7
   5   deposition of TIMOTHY C. PFEIFER may be taken before Jan               5   Mr. McDowell                       188
   6   A. Mann, Commissioner, by teleconference on the 11th day               6              INDEX OF EXHIBITS
   7   of December, 2020.                                                     7   PLAINTIFF'S EXHIBITS
   8         IT IS FURTHER STIPULATED AND AGREED that the                     8   Exhibit 2 Policy                   102
   9   signature to and the reading of the deposition by the                  9   Exhibit 17 2015 Memorandum                 138
  10   witness is not waived.                                                10   Exhibit 23 NGE Police & Implementation Process 127
  11         IT IS FURTHER STIPULATED AND AGREED that it                     11   Exhibit 38
  12   shall not be necessary for any objections except as to                12   Exhibit 43 USFL 001842                  139
  13   form or leading questions, and that counsel for the                   13   Exhibit 68 USFL 132939-2014 NGE Statement          169
  14   parties may make objections and assign grounds at the                 14   Exhibit 101 Stern Report               103
  15   time of the trial, or at the time said deposition is                  15   Exhibit 104 ASOP 2                     70
  16   offered in evidence or prior thereto.                                 16   Exhibit 113 Pfeifer's Report            10
  17         IT IS FURTHER STIPULATED AND AGREED that the                    17   Exhibit 114 Invoice                  39
  18   notice of filing of the deposition by the Commissioner                18   Exhibit 115 First Exposure Draft          65
  19   is waived.                                                            19   Exhibit 116 Task Force Comments              66
  20                                                                         20   Exhibit 117 2nd Exposure Draft of ASOP 2        73
  21                                                                         21   Exhibit 118 Task Force Comments              76
  22                                                                         22   Exhibit 119 Article                 84
  23                                                                         23   Exhibit 120 Article                 87
  24                                                                         24   Exhibit 121 Slides                  95
  25                                                                         25   Exhibit 122 Interrogatory Reponses         173

                                                                                                                        2 (Pages 2 - 5)
                                                              Veritext Legal Solutions
  877-373-3660                                                                                                           800.808.4958
Case: 1:17-cv-00417-MWM Doc #: 60-2 Filed: 02/26/21 Page: 4 of 9 PAGEID #: 2088


                                                        Page 126                                                        Page 128
   1       Q.     In 2007 when they determined COI rate             1       Q.     Sure. And although you can't see it
   2   increase, they would have made the COI increase to           2   here, that says Exhibit 23.
   3   attempt to restore profitability, right?                     3       A.     Okay. I believe you.
   4       A.     I'm not sure that I saw any evidence              4       Q.     Does this document look familiar?
   5   specifically to that point, and even if they did, it's       5       A.     It does look familiar to me.
   6   irrelevant in terms of the approach taken in 2015.           6       Q.     Okay. And then on page USFL 132951, this
   7       Q.     So is it your opinion that any PVFP               7   NGE policy details two different approaches for
   8   projections that were performed in 2007 are irrelevant       8   assessing NGE's. Is that right?
   9   to the 2015 COI analysis?                                    9       A.     Two different possible approaches,
  10            MR. MCDOWELL: Objection. Asked and                 10   correct.
  11   answered.                                                   11       Q.     All right. And one approach is the
  12       A.     To the extent that the company                   12   component approach. Is that right?
  13   reflected the COI increase that occurred in 2007,           13       A.     That's correct.
  14   which they did in the CBE stream of PVFP, that              14       Q.     And then the other approach is the
  15   established a new CBE and it's my opinion that that         15   integrated approach?
  16   then needs to be compared as per the redetermination        16       A.     That is true.
  17   standard against original profitability.                    17       Q.     All right. And then in your report in
  18       Q.     So is it your opinion that USFL correctly        18   paragraph 102, you write in the first sentence that
  19   chose the original pricing assumptions as baseline          19   Mr. Stern goes on to claim that Mr. Luber stated that
  20   instead of the 2007 assumptions because of the              20   USFL used the integrated approach in developing the 2015
  21   determination policy?                                       21   COI increases. Did I read that right?
  22       A.     That coupled with the fact that the              22       A.     Yes.
  23   company did reflect in the CBE profit stream that the       23       Q.     All right. Do you dispute that USFL used
  24   CBE profitability was positively impacted by virtue of      24   the integrated approach for its 2015 COI increase
  25   the 2007 COI increase.                                      25   analysis?
                                                        Page 127                                                        Page 129
   1        Q.     How were you able to determine that the          1       A.     It's my opinion that the approach used
   2   CBE profit streams reflected the 2007 increases?             2   in the 2015 COI change analysis was the component
   3        A.     That, I know, was part of a discussion           3   approach.
   4   with Mr. Luber. There may have been some other -- I          4       Q.     And what's your basis for that opinion?
   5   think that was in some of the deposition transcripts         5       A.     I'd like to go back, if you don't mind,
   6   as well.                                                     6   back to the September 2014 redetermination document
   7        Q.     All right. Then if we go back to the             7   that you just showed me.
   8   first part of paragraph 77, were there any documents at      8       Q.     Sure.
   9   that you reviewed where USFL defined baseline                9       A.     So if --
  10   assumptions as the CBE assumptions with the exception of    10       Q.     Is this -- okay.
  11   mortality?                                                  11       A.     My opinion is based upon the
  12        A.     My recollection was that that was               12   description of the component approach and the
  13   indicated in Mr. Luber's memo in March of 2015              13   integrated approach. These are two approaches that
  14   describing the methodology.                                 14   have been defined by USFL. These are not standard
  15        Q.     Was that understanding derived from             15   terminology and have standard meaning in the industry.
  16   anywhere else other than that 2015 memorandum?              16   So I derived my opinion based upon these definitions.
  17        A.     I believe deposition testimony as well.         17             And the definition of the component
  18              (Whereupon, Plaintiff's                          18   approach is a focus on one non-guaranteed element and
  19              Exhibit 23 was previously marked                 19   associated assumptions that match up with that
  20              for identification.)                             20   non-guaranteed element and that is indeed what -- what
  21        Q.     All right. I'm now going to pull up             21   the approach that USFL took. They looked at COI
  22   Exhibit 23 which is the NGE policy and implementation       22   rates. They looked at one experience assumption by
  23   process. Have you reviewed this document?                   23   itself being mortality, essentially paired the two
  24        A.     Could you page down to make sure I'm            24   things up and held everything else constant, and to
  25   familiar with the whole document?                           25   me, that's the definition of the component approach.

                                                                                                      33 (Pages 126 - 129)
                                                 Veritext Legal Solutions
  877-373-3660                                                                                                 800.808.4958
Case: 1:17-cv-00417-MWM Doc #: 60-2 Filed: 02/26/21 Page: 5 of 9 PAGEID #: 2089


                                                          Page 162                                                         Page 164
   1   wrong, but you said that USFL did different mortalities        1   and projects future events in its assumptions, would the
   2   using different assumptions for expected mortality. Is         2   actuary need to document where it used those future
   3   that right?                                                    3   events to form the assumptions?
   4       A.     I think I testified that I have seen                4       A.    I think it would -- it would be, you
   5   evidence of several different mortality analyses that          5   know, relatively common if an actuary used assumptions
   6   took different approaches to the analysis.                     6   that were not necessarily based on experience to
   7       Q.     Do you recall what those other approaches           7   indicate at least in a general way what the basis for
   8   were?                                                          8   those assumptions were.
   9       A.     Just in terms of different expected                 9       Q.    All right. And then you mentioned some
  10   tables, different assumed cohorts that went into the          10   examples you gave. You gave an example of the AIDS
  11   actual mortality data, those kind of variations.              11   epidemic, right?
  12       Q.     Why -- do you know why USFL took those             12       A.    Correct.
  13   other approaches?                                             13       Q.    So an actuary creating mortality
  14       A.     Well, like most insurance companies, I             14   assumptions could look to AIDS to anticipate higher
  15   think there is an ongoing interest in mortality               15   mortality in the future even though that insurer has not
  16   experience and questions arise from management as to          16   experienced an increase in claims due to AIDS. Is that
  17   different ways to look at the data and understand it.         17   a fair way to put it?
  18   So it's not unusual for a company to have looked at           18       A.    I think -- I think you're generally
  19   mortality experience under a variety of different             19   correct. I guess I would be a little more specific
  20   approaches and regimes.                                       20   and say this is not a hypothetical scenario. This is
  21       Q.     And then if we go to your report at                21   in fact what happened when the AIDS epidemic, you
  22   paragraph 120, is it correct to characterize that             22   know, hit the world that insurance companies
  23   paragraph as opining that actuaries can develop future        23   anticipated a rise in mortality before that rise in
  24   assumptions that are untethered to past experience. Is        24   mortality occurred and began making mortality
  25   that right?                                                   25   assumptions that reflected that presumption of higher
                                                          Page 163                                                         Page 165
   1       A.     May I ask you to state the question                 1   mortality.
   2   again?                                                         2        Q.    When USFL was creating its CBE's for
   3       Q.     Sure. In paragraph 120, is it fair to               3   mortality -- CBE mortality assumptions, did its
   4   characterize that paragraph as saying that actuaries can       4   actuaries identify the AIDS epidemic as affecting its
   5   develop future assumptions that are untethered to past         5   future assumptions of mortality?
   6   experience?                                                    6        A.    I didn't see any documentation
   7       A.     I think paragraph 120 is saying that                7   concerning consideration of AIDS specifically.
   8   there are circumstances where an actuary, in                   8        Q.    Okay. And then the second example you
   9   considering anticipated future experience, will rely           9   gave was the COVID pandemic, right?
  10   on other elements beyond simply past experience and           10        A.    Correct.
  11   may give more emphasis or more weight to anticipated          11        Q.    And then USFL could not have identified
  12   future events than the past and I try to cite a few           12   COVID as affecting its future mortality assumptions
  13   examples of that in my report.                                13   because obviously COVID hadn't happened in 2015,
  14       Q.     So what you're saying is, is that past             14   thankfully? Is that right?
  15   experience can inform future assumptions but future           15        A.    Was there a question in there?
  16   assumptions aren't always solely based on past                16        Q.    Yeah. I mean they couldn't have
  17   experience. Is that right?                                    17   predicted COVID when forming their mortality assumptions
  18       A.     I think that's a great way to put it               18   in 2015, right?
  19   and you said it probably better than I said it in my          19        A.    I don't think anybody in 2015 had the
  20   report but I think the key point is that an actuary is        20   belief that a worldwide pandemic was around the corner
  21   expected to be a thinker and anticipator and to use           21   so that's a correct statement.
  22   their background to project future events and not rely        22        Q.    All right. So in developing its CBE
  23   completely on the rearview mirror look of what has            23   mortality assumptions, did USFL identify any reason that
  24   happened.                                                     24   it anticipated higher mortality experience that had not
  25       Q.     If an actuary goes beyond past experience          25   yet emerged?

                                                                                                         42 (Pages 162 - 165)
                                                  Veritext Legal Solutions
  877-373-3660                                                                                                    800.808.4958
Case: 1:17-cv-00417-MWM Doc #: 60-2 Filed: 02/26/21 Page: 6 of 9 PAGEID #: 2090


                                                       Page 166                                                           Page 168
   1        A.    I believe that the primary driver of             1   the pricing assumptions to determine if those
   2   USFL's mortality assumption was a review of experience      2   assumptions were reasonable in the first place?
   3   and past experience with the anticipation that that         3       A.     It really is generally not part of a
   4   poor experience on the mortality side was likely to         4   COI redetermination exercise from an actuarial
   5   continue.                                                   5   perspective. I'm not saying that it hasn't happened
   6        Q.    But you can't think of any factors as you        6   in some COI cases where that analysis has been done
   7   sit here today that contributed to their future             7   but an actuary involved in COI redetermination I think
   8   mortality experience assumptions other than past            8   has other priorities than to, you know, second guess
   9   experience?                                                 9   what the original pricing mortality or any assumption
  10        A.    I think past experience in this case            10   might have been.
  11   was the primary driver.                                    11       Q.     Are you aware of insurers that did review
  12        Q.    All right. And when a universal life            12   their pricing assumptions to determine if they were
  13   product experiences adverse mortality relative to          13   reasonable during a COI redetermination?
  14   pricing, do actuaries generally try to determine the       14       A.     I can't think of any. That may be
  15   cause of that adverse mortality experience?                15   something that would generally occur before I am
  16        A.    It depends on the nature of the                 16   engaged in an analysis so I can't think of any
  17   deviation from expected mortality. It depends on the       17   company, no.
  18   role that the actuary is playing with respect to the       18       Q.     So it's possible that a company that sees
  19   COI change. It may be something that is part of an         19   that its experience -- it's having poor experience, that
  20   actuarial -- an actuary's role but not always.             20   it might look to their pricing assumptions to see if
  21        Q.    In the situations where actuaries did           21   those had reasonable assumptions. Is that fair?
  22   attempt to determine a cause of adverse mortality          22       A.     I think your question is, is it
  23   experience, how would an actuary do that?                  23   possible? Yes, it's certain possible.
  24        A.    It would likely involve a review of             24       Q.     Would that a good practice to do or
  25   death claims at maybe a more granular level,               25   would --
                                                       Page 167                                                           Page 169
   1   understanding causes of death, patterns in the death        1       A.     It may be in some cases time that's not
   2   claims, perhaps speaking to claims personnel within         2   well spent because it may not change really the job
   3   the company or the underwriting personnel. There            3   that needs to be done from the standpoint of changing
   4   could be a number of sources of that information.           4   non-guaranteed elements.
   5        Q.     Would that include looking to how the           5       Q.     Okay. But in other cases, it could be a
   6   policies were underwritten?                                 6   good starting point. It just depends is what you're
   7        A.     I think I mentioned that.                       7   saying?
   8        Q.     Okay. Are you aware if UFLA reviewed its        8       A.     I don't think there's a universal
   9   death claims at a granular level to determine the cause     9   answer to that question.
  10   of its adverse expected mortality?                         10       Q.     Okay.
  11        A.     That was really beyond my scope. I             11            MR. EVANS: All right. Is it all right
  12   didn't -- I didn't pursue that question.                   12   if we take a short break?
  13        Q.     All right. And then in paragraph 92 of         13            MR. MCDOWELL: You bet.
  14   your report, you say that regardless of whether the        14            MR. EVANS: All right.
  15   original pricing mortality assumption was believed to be   15            THE VIDEOGRAPHER: The time is now four
  16   too optimistic by Mr. Stern, it is not customary for an    16   p.m. we're going off the record.
  17   actuary developing redetermination assumptions to change   17            (Brief recess.)
  18   the original pricing assumptions baseline simply because   18            THE VIDEOGRAPHER: The time is now 4:12
  19   they believe that the original assumption was too          19   p.m. We're back on the record.
  20   optimistic or pessimistic. The original pricing            20             (Whereupon, Plaintiff's
  21   baseline is based on the original pricing baseline. Did    21             Exhibit 68 was previously marked
  22   I read that correct?                                       22             for identification.)
  23        A.     You did.                                       23       Q.     (BY MR. EVANS:) All right. Mr. Pfeifer,
  24        Q.     All right. So is it your opinion that          24   I'm going to pull up Exhibit 68 which is USFL 132939 and
  25   actuaries during a COI redetermination should not review   25   this is USFL's 2014 NGE statement. And then if you look

                                                                                                       43 (Pages 166 - 169)
                                                Veritext Legal Solutions
  877-373-3660                                                                                                   800.808.4958
Case: 1:17-cv-00417-MWM Doc #: 60-2 Filed: 02/26/21 Page: 7 of 9 PAGEID #: 2091


                                                                Page 190                                                        Page 192
   1                CERTIFICATE                                    1 ERRATA for ASSIGNMENT #4356937
                                                                   2 I, the undersigned, do hereby certify that I have read the
   2
                                                                     transcript of my testimony, and that
   3
                                                                   3
   4      STATE OF ALABAMA)                                        4 ___ There are no changes noted.
   5      MOBILE COUNTY)                                           5 ___ The following changes are noted:
   6                                                               6
                                                                     Pursuant to Civil Procedure, Rule 30. ALA. CODE § 5-30(e)
   7               I hereby certify that the above
                                                                   7 (2017). Rule 30(e) states any changes in form or
   8      proceedings were taken down by me and transcribed by me
                                                                     substance which you desire to make to your testimony shall
   9      and that the above is a true and correct transcript of   8 be entered upon the deposition with a statement of the
  10      the said proceedings given by said witness.                reasons given for making them. To assist you in making any
  11               I further certify that I am neither of          9 such corrections, please use the form below. If additional
                                                                     pages are necessary, please furnish same and attach.
  12      counsel nor of kin to the parties nor in anywise
                                                                  10
  13      financially interested in the outcome of this case.
                                                                  11 Page _____ Line ______ Change _________________________
  14                                                              12 _______________________________________________________
  15                                                              13 Reason for change _____________________________________
  16                                                              14 Page _____ Line ______ Change _________________________
                                                                  15 _______________________________________________________
  17
                                                                  16 Reason for change _____________________________________
  18                       <%18286,Signature%>
                                                                  17 Page _____ Line ______ Change _________________________
  19                       JAN A. MANN                            18 _______________________________________________________
  20                       COMMISSIONER - NOTARY PUBLIC 19 Reason for change _____________________________________
  21                       ACCR NO. 321                           20 Page _____ Line ______ Change _________________________
                                                                  21 _______________________________________________________
  22
                                                                  22 Reason for change _____________________________________
  23
                                                                  23 Page _____ Line ______ Change _________________________
  24                                                              24
  25                                                              25

                                                                Page 191                                                           Page 193
   1   To: David McDowell, Esq.                                             1   Page _____ Line ______ Change _________________________
   2   Re: Signature of Deponent Timothy C. Pfeifer                         2   _______________________________________________________
   3   Date Errata due back at our offices: 1/21/2021
                                                                            3   Reason for change _____________________________________
   4
   5 Greetings:                                                             4   Page _____ Line ______ Change _________________________
   6 This deposition has been requested for read and sign by                5   _______________________________________________________
     the deponent. It is the deponent's responsibility to                   6   Reason for change _____________________________________
   7 review the transcript, noting any changes or corrections               7   Page _____ Line ______ Change _________________________
     on the attached PDF Errata. The deponent may fill
                                                                            8   _______________________________________________________
   8 out the Errata electronically or print and fill out
     manually.                                                              9   Reason for change _____________________________________
   9                                                                       10   Page _____ Line ______ Change _________________________
  10 Once the Errata is signed by the deponent and notarized,              11   _______________________________________________________
     please mail it to the offices of Veritext (below).                    12   Reason for change _____________________________________
  11                                                                       13   Page _____ Line ______ Change _________________________
  12 When the signed Errata is returned to us, we will seal
                                                                           14   _______________________________________________________
     and forward to the taking attorney to file with the
  13 original transcript. We will also send copies of the                  15   Reason for change _____________________________________
     Errata to all ordering parties.                                       16
  14                                                                       17
  15 If the signed Errata is not returned within the time                  18            _____________________________________
     above, the original transcript may be filed with the                                   DEPONENT'S SIGNATURE
  16 court without the signature of the deponent.
                                                                           19
  17
  18 Please Email the completed errata/witness cert page                        Sworn to and subscribed before me this ___ day of
     to readandsign@veritext.com                                           20
  19 or mail to                                                                _________________, _______.
  20 Veritext Production Facility                                          21
  21 2031 Shady Crest Drive
                                                                           22 __________________________________
  22 Hoover, AL 35216
  23 205-397-2397                                                          23 NOTARY PUBLIC / My Commission Expires:_____________
  24                                                                       24
  25                                                                       25

                                                                                                                      49 (Pages 190 - 193)
                                                        Veritext Legal Solutions
  877-373-3660                                                                                                                  800.808.4958
Case: 1:17-cv-00417-MWM Doc #: 60-2 Filed: 02/26/21 Page: 8 of 9 PAGEID #: 2092



                      Federal Rules of Civil Procedure

                                       Rule 30



        (e) Review By the Witness; Changes.

        (1) Review; Statement of Changes. On request by the

        deponent or a party before the deposition is

        completed, the deponent must be allowed 30 days

        after being notified by the officer that the

        transcript or recording is available in which:

        (A) to review the transcript or recording; and

        (B) if there are changes in form or substance, to

        sign a statement listing the changes and the

        reasons for making them.

        (2) Changes Indicated in the Officer's Certificate.

        The officer must note in the certificate prescribed

        by Rule 30(f)(1) whether a review was requested

        and, if so, must attach any changes the deponent

        makes during the 30-day period.




        DISCLAIMER:       THE FOREGOING FEDERAL PROCEDURE RULES

        ARE PROVIDED FOR INFORMATIONAL PURPOSES ONLY.

        THE ABOVE RULES ARE CURRENT AS OF APRIL 1,

        2019.     PLEASE REFER TO THE APPLICABLE FEDERAL RULES

        OF CIVIL PROCEDURE FOR UP-TO-DATE INFORMATION.
Case: 1:17-cv-00417-MWM Doc #: 60-2 Filed: 02/26/21 Page: 9 of 9 PAGEID #: 2093

                   VERITEXT LEGAL SOLUTIONS
         COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

   Veritext Legal Solutions represents that the
   foregoing transcript is a true, correct and complete
   transcript of the colloquies, questions and answers
   as submitted by the court reporter. Veritext Legal
   Solutions further represents that the attached
   exhibits, if any, are true, correct and complete
   documents as submitted by the court reporter and/or
   attorneys in relation to this deposition and that
   the documents were processed in accordance with
   our litigation support and production standards.

   Veritext Legal Solutions is committed to maintaining
   the confidentiality of client and witness information,
   in accordance with the regulations promulgated under
   the Health Insurance Portability and Accountability
   Act (HIPAA), as amended with respect to protected
   health information and the Gramm-Leach-Bliley Act, as
   amended, with respect to Personally Identifiable
   Information (PII). Physical transcripts and exhibits
   are managed under strict facility and personnel access
   controls. Electronic files of documents are stored
   in encrypted form and are transmitted in an encrypted
   fashion to authenticated parties who are permitted to
   access the material. Our data is hosted in a Tier 4
   SSAE 16 certified facility.

   Veritext Legal Solutions complies with all federal and
   State regulations with respect to the provision of
   court reporting services, and maintains its neutrality
   and independence regardless of relationship or the
   financial outcome of any litigation. Veritext requires
   adherence to the foregoing professional and ethical
   standards from all of its subcontractors in their
   independent contractor agreements.

   Inquiries about Veritext Legal Solutions'
   confidentiality and security policies and practices
   should be directed to Veritext's Client Services
   Associates indicated on the cover of this document or
   at www.veritext.com.
